Citation Nr: 0733778	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-32 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a dental condition.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

A. Henning, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The issue of service connection for a dental condition is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if additional 
action is required on his part.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is not the result of 
a disease or injury during military service.

2.  The veteran's tinnitus is not the result of a disease or 
injury during military service.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by the veteran's active service and is not 
presumed to be related thereto.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307(a)(1), 
3.307(a)(3), 3.309, 3.309(a), 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, with respect to the 
claims on appeal.  It is reasonable to conclude that the 
Board has not overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) VA must specifically 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  When a claim is for 
service connection, VA must further provide notice to a 
claimant of what is required to establish service connection 
and that a disability rating and an effective date for an 
award of benefits will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The August 2004 VCAA notice letter provided to the veteran 
encompassed the first three of the four elements above and 
explained what was required to establish service connection, 
but failed to specifically notify the veteran that he should 
provide any evidence in his possession relevant to his 
claims.  See Pelegrini II, supra.  Failure to provide pre-
adjudicative notice of any of the four elements described 
above is presumed to create prejudicial error.  See Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  The Secretary has the 
burden to show that this error was not prejudicial to the 
veteran.  Id.  Lack of prejudicial harm may be established by 
showing (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could 
be expected to understand from the notice what was needed; or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The August 2004 letter informed the veteran that additional 
information or evidence was needed to support his claims, 
asked him to send the information or evidence to VA, and 
provided examples of the types of evidence, both medical and 
lay, that could be submitted.  The letter specifically asked 
the veteran to send to the RO any medical reports he had.  
The Board concludes that a reasonable person could be 
expected to understand from this notice that any relevant 
evidence should be submitted during the development of the 
claims.  See Pelegrini II at 120-21.  Accordingly, the Board 
concludes that the failure to specifically notify the veteran 
that he should provide any evidence in his possession 
relevant to his claims was harmless error.  See Sanders, 
supra; see also Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007).

Furthermore, since the Board has concluded that the 
preponderance of the evidence is against the veteran's claims 
for service connection for hearing loss and tinnitus and 
herein upholds the RO's denial of those claims, any questions 
as to the appropriate disability ratings or effective dates 
to be assigned are rendered moot, and no further notice is 
needed concerning those claims.  See Dingess, supra.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on a claim, as defined by law.  The veteran had a 
VA audio examination in January 2005.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006) (setting forth criteria 
for determining whether a VA examination is required).

The veteran's VA medical treatment records and identified 
private medical records have been obtained to the extent 
available.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2007).  There is no indication in the 
record that any additional evidence relevant to the claims 
decided herein is available but is not part of the claims 
file.  The current record medical evidence is adequate for 
purposes of the Board's decision concerning the appeals of 
the RO decisions of the claims.

It is reasonable to conclude that any failure on the part of 
VA to provide additional notice or assistance, if alleged, 
would not affect the outcome of the decisions concerning the 
veteran's claims decided herein.  Therefore, such failure, if 
identified, would be harmless error.  See Mayfield , supra.

The Merits of the Claims

As an initial matter, the Board notes that the veteran's 
service medical records (SMRs) show that he entered service 
with a high frequency hearing loss in his left ear that 
remained unchanged at the time he separated from service.  
The veteran's hearing in his right ear tested normal at the 
beginning and end of his military service.  The report from a 
January 2005 VA audio examination included a review of the 
veteran's SMRs and specific findings concerning the existence 
of his high frequency hearing loss in his left ear upon entry 
into service that remained unchanged at his separation from 
service.

A veteran who served during wartime service after December 
31, 1946, as in this case, is presumed to be in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted in 
examination reports at entrance into service.  38 U.S.C.A. 
§§ 1111, 1137 (West 2002 & Supp. 2007); see Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  This presumption of 
soundness attaches only where there has been an induction 
medical examination during which the disability about which 
the veteran later complains was not detected  Id.  A pre-
existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a); see Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995).

The presumption of soundness does not apply for the veteran's 
hearing in his left ear because high frequency hearing loss 
in that ear was noted on his medical examination upon his 
enrollment into active military service.  See Bagby, supra.  
As confirmed in the January 2005 VA audio examination, the 
veteran's medical examination upon separation from service 
did not show a change in his pre-existing hearing loss.  
Absent any change in his pre-existing hearing loss, the 
veteran did not experience aggravation of the hearing loss in 
his left ear during his time in military service.  See 
Falzone, supra.

In written statements and at a December 2005 hearing before a 
VARO Decision Review Officer, the veteran contended that his 
bilateral hearing loss and tinnitus should be service 
connected.  At the December 2005 hearing, the veteran's wife 
testified about her experiences of the veteran's difficulty 
hearing beginning upon his return from Vietnam.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his in-service experiences or current 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Neither the veteran nor his wife, however, is competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because neither of 
them has the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence).

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1110 (West 2002).  Service connection may be granted for a 
disability first diagnosed after service when all of the 
evidence, including that pertinent to service, shows that the 
disability was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2003); Green v. Derwinski, 1 Vet. App. 320 
(1991).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2007).

In addition, the law provides that certain chronic disorders, 
to include sensorineural hearing loss, which become manifest 
to a degree of at least 10 percent within one year from the 
date of termination of a veteran's active military service, 
when that service is for ninety days or more, shall be 
presumed to have been incurred in or aggravated by service 
even though there is no evidence of the chronic disorder 
during the period of active service.  See 38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307(a)(1) and (3), 3.309(a) (2007).

In order to establish direct service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or an 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The second and third elements noted above can be 
demonstrated through a continuity of symptomatology.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology a claimant must show 
(1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  Id.  Notably, lay evidence 
cannot serve as nexus evidence when medical causation must be 
determined.  Id.

With respect to the first requirement for establishing direct 
service connection, medical evidence in the veteran's claims 
file establishes that he currently has bilateral hearing loss 
and tinnitus.  The January 2005 VA audio examination report 
shows results of auditory testing which establish the 
veteran's hearing loss as a disability under 38 C.F.R. § 
3.385 (2007).  The report includes subjective findings of 
tinnitus.

As to whether the veteran's current hearing loss and tinnitus 
existed during his military service, his SMRs do not show in-
service incurrence or aggravation of the conditions.  To the 
contrary, as discussed earlier herein, the veteran's entrance 
and separation examination reports show that he entered 
service with a high frequency hearing loss in his left ear 
that remained unchanged at the time he separated from 
service.  The veteran's hearing in his right ear tested 
normal at the beginning and end of his military service.  His 
SMRs do not have any complaints or other indications of 
tinnitus.  The SMRs, therefore, do not establish in-service 
incurrence or aggravation of bilateral hearing loss and 
tinnitus and do not provide medical evidence of a nexus 
between the veteran's service and his current hearing loss.

After the veteran's 1971 military separation examination 
report, no record evidence concerning the veteran's hearing 
is dated before 1983, twelve years later.  Records from 
private medical providers, including otolaryngologists and 
audiologists, dated in 1983, 1993, and 1995 show findings of 
mild to moderate bilateral high frequency sensorineural 
hearing loss, but no findings of tinnitus.  None of the 
reports mentions the veteran's military service.  As such, 
the reports do not establish in-service incurrence of 
bilateral hearing loss and tinnitus.  Because the reports are 
silent as to the veteran's military service, they do not 
provide medical evidence of a nexus between the veteran's 
service and his current hearing loss.

The report from the January 2005 VA audio examination 
includes detailed findings from the examination and from a 
review of the veteran's SMRs.  The examiner noted the 
veteran's statements of exposure to weapon firings and 
grenade explosions during his two years in military service, 
and to saws, drills, and other power tools in his post-
service work as a carpenter.  The diagnosis given was 
bilateral sensorineural hearing loss of a mild degree on the 
right and a moderate degree on the left.  The examiner 
concluded that the etiology of the veteran's hearing loss 
that pre-existed military service was not clear, but that it 
was clear that his current bilateral sensorineural hearing 
loss was not related to service.  The examiner further 
concluded that the veteran's tinnitus was related to his 
bilateral hearing loss and also was not related to service.  

The only medical evidence in the veteran's claims file that 
suggests a link between the veteran's time in service and his 
hearing loss is an April 2005 letter signed by K. Griffith, 
M.D.  Dr. Griffith writes that he reviewed the veteran's 
audiologic evaluation and opines that the veteran's hearing 
loss is related to service.  Dr. Griffith's letter, however, 
is not accompanied by any examination or treatment records, 
audiometric test results, or an indication that the doctor is 
a hearing-related medical specialist.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board finds the report of the 
January 2005 VA audio examination to be more persuasive than 
Dr. Griffith's April 2005 opinion letter.  The VA examiner 
was a PhD audiologist who reviewed the veteran's claims file 
and examined and tested the veteran.  In formulating his 
opinion, Dr. Griffith, whose medical specialty was not 
provided, did not review the veteran's claims folder and he 
did not indicate that he had considered other possible causes 
of the veteran's hearing loss and tinnitus.  He did not 
examine the veteran or perform any audiometric testing.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion).  In weighing all the medical 
evidence concerning the veteran's hearing loss and tinnitus, 
the Board finds the VA audio examination conducted in January 
2005 to be the most persuasive piece of medical nexus 
evidence.

The Board concludes that no competent evidence shows the 
presence of chronic sensorineural hearing loss in the 
veteran's right ear within the first post-service year so as 
to permit a grant of service connection on a presumptive 
basis.  As previously discussed herein, the veteran's pre-
existing hearing loss in his left ear was not aggravated 
during his military service and is not shown to have changed 
within the first year after his separation from service.  
While there is medical evidence that the veteran currently 
has bilateral hearing loss and tinnitus, the record lacks 
competent evidence of a nexus between his current hearing 
disability and his military service.  See Hickson, supra.  
The Board acknowledges the statements and hearing testimony 
from the veteran and his wife that they believe his hearing 
disability was caused by his work in the military service, 
but the conclusory opinion of a medical professional is 
needed to determine the cause of that sort of medical 
disability.  See Barr and Layno, both supra.  For that same 
reason, a continuity of symptomatology cannot be linked to 
any possible in-service cause with only the lay testimony.  
The most persuasive medical evidence in the veteran's claims 
file negates a causal connection between the veteran's 
hearing disability and his military service.

For the reasons and bases discussed above, a reasonable doubt 
does not exist regarding the veteran's claims that his 
current hearing loss and tinnitus are related to service.  
The Board concludes that the preponderance of the evidence is 
against the noted claims for service connection, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  See Gilbert, supra.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development must be 
accomplished prior to adjudication of the veteran's claim 
concerning his dental condition.

Claims for VA benefits for dental conditions are subject to 
consideration under multiple statutory and regulatory 
provisions.  Congress has established that a veteran can 
receive outpatient dental services, treatment, and related 
dental supplies for a dental condition or disability that is 
service connected to a compensable degree and to a 
noncompensable degree, or that falls under a specified set of 
statutorily defined circumstances.  38 U.S.C.A. § 1712.  The 
criteria for determining whether a dental condition is 
service connected are set forth at 38 C.F.R. § 3.381.  
Whether a service-connected dental condition is compensable 
or not is determined using the provisions of 
38 C.F.R. § 4.150.  A service-connected noncompensable dental 
condition will only qualify for the benefits afforded by 
38 U.S.C.A. § 1712 if specified time limits set forth in that 
statute are satisfied.  The extent of outpatient dental 
treatment that a veteran with a service-connected dental 
condition can receive depends on the classification of that 
service-connected condition as compensable or noncompensable, 
or some other particular classification, according to 
38 C.F.R. § 17.161.

At the RO hearing held before the Decision Review Officer in 
December 2005, the veteran testified that VA had helped him 
with his dental problems about a year after he left military 
service by paying for new partials and a bottom partial.  The 
RO did not address this testimony in the supplemental 
statement of the case.

On his June 2004 claim form, the veteran asked that his 
dental records from the VA medical center in Poplar Bluff, 
Missouri, for the period from 1972 to 1973 be considered.  
The records are not in the claims file, and nothing in the 
claims file shows that the records were requested or 
considered.

Whether the veteran's dental condition is service connected 
and, if so, whether the service connection is compensable or 
noncompensable must be determined.  Further determinations 
can be made, as appropriate, under the laws outlined above.  
VA may provide a detailed dental examination if one is 
essential for a determination of eligibility for benefits.  
38 C.F.R. § 17.160 (examination may be authorized for those 
requiring examination to determine whether a dental 
disability is service connected). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide VCAA-
compliant notice to the veteran concerning 
his claim for VA benefits for his dental 
condition.

2.  The AMC/RO should request the 
veteran's dental records from the VA 
medical center in Poplar Bluff, Missouri.  
If the records are unavailable, a 
statement to that effect must be 
associated with the veteran's claims file.

3.  After the development described in 
paragraphs 1 and 2 has been accomplished 
and the VA dental records have been added 
to the veteran's claims file or noted as 
unavailable, the AMC/RO should contact the 
veteran to schedule a VA dental 
examination, if such is determined to be 
essential under 38 C.F.R. § 17.160, to 
decide whether the veteran has a service-
connected dental condition.

4.  After ensuring that all necessary 
development is completed, the AMC/RO 
should readjudicate the veteran's claim 
concerning his dental condition.  If the 
claim remains denied, the AMC/RO should 
issue and provide to the veteran and his 
representative a supplemental statement of 
the case and allow an appropriate period 
of time for a response.  The case should 
then be returned to the Board for 
appellate review. 

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that making the efforts directed in this remand, as 
well as any other development deemed necessary, is required 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2007).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)






 Department of Veterans Affairs


